Citation Nr: 1231145	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  07-17 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent prior to March 8, 2007, and greater than 30 percent from March 8, 2007 for degenerative disc disease (DDD) of the cervical spine.

2.  Entitlement to a combined rating higher than 40 percent.

3.  Entitlement to an increased rating greater than 10 percent for mechanical upper back syndrome.

4.  Entitlement to service connection for leg pain, claimed as secondary to service-connected cervical spine disability.

5.  Entitlement to service connection for an acquired psychiatric disability, claimed as secondary to service-connected cervical spine and mechanical upper back pain syndrome.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to August 1989.

These matters were originally before the Board of Veterans' Appeals (Board) in August 2011 on appeal from October 2004 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Therein, the Board denied an increased rating for the Veteran's cervical spine disability at any time period, affirmed the calculation of his total disability rating, reopened his psychiatric claim finding new and material evidence had been submitted, and remanded the remaining claims (i.e., the merits of the psychiatric claim, the service connection for leg pain claim, and the TDIU claim).  

Thereafter, the Veteran appealed the denial of his increased rating claim for his cervical spine disability and the calculation of the total disability rating to the Court of Appeals for Veterans Claims (CAVC).  In an April 2012 order, the Court granted the parties' Joint Motion for Remand (JMR) remanding the claims to the Board for further development.  

The claims addressed in the remand portion of the Board's August 2011 decision were not properly before the CAVC at that time and, in the interim, were not otherwise developed by the RO.  These claims are again discussed herein for the sake of completeness, but the remand directives pertinent to these claims are essentially duplicative of the August 2011 remand directives. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his cervical spine DDD is worse than currently rated and precludes his ability to work.  He claims his psychiatric diagnoses and leg pain are also attributable to his military service.  He further takes issue with the way his combined total rating of all service connected disabilities was calculated, again claiming he is unemployable due to all his disabilities.  

With regard to all the issues, the Board notes the Veteran submitted a notice statement from the Social Security Administration (SSA) dated January 2012 indicating he was recently awarded SSA disability benefits.  It is unclear from the notice what specific impairments were considered in rendering the Veteran unemployable.  VA must request the Veteran's SSA medical records in conjunction with his application for benefits.  See Hayes v. Brown, 9 Vet. App. 67 (1996) (holding where VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision and the supporting medical documents on which the decision was based).  

Since the Board's August 2011 decision, moreover, the Veteran has also submitted VA outpatient treatment records dated in 2012 indicating further treatment for, among other things, neck pain, leg pain and psychiatric conditions.  This new evidence is not duplicative of anything that was previously in the record and is relevant to the issues on appeal.  The RO never considered this additional evidence, nor was consideration waived by the Veteran.  Corrective action is necessary.  See 38 C.F.R. § 19.37(a) (2011); see also 38 C.F.R. § 20.1304 (if an SOC is prepared before the receipt of further evidence, a supplemental statement of the case (SSOC) must be issued to the Veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue(s) on appeal). 

The VA should also take this opportunity to obtain VA outpatient treatment records from March 2009 to the present. 

Increased Rating (Cervical Spine)

The Board denied the Veteran's cervical spine increased rating claim in an August 2011 Board decision primarily based on the medical evidence of record, to include VA examinations dated 2004 and 2007, over five years ago.  Since that time, the Veteran has submitted documentation that he received more treatment for his cervical spine since and indeed was awarded SSA disability benefits.  As such, a new VA examination is warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted). 

Within the JMR granted by the CAVC in April 2012, the parties indicate the Board also did not provide adequate reasons and bases why referral for extraschedular considerations was not warranted in light of the Veteran's claims of an inability to work while on his narcotic pain medications.  Specifically, the Veteran claims the medications he takes for his service-connected disability leave him "unable to function."  

In light of the CAVC Order and JMR, the VA is directed to refer the Veteran's claim for increased rating for his cervical spine to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  

Service Connection (Psychiatric Disorder and Leg Pain)

The Veteran is currently variously diagnosed with a number of psychiatric illnesses including depression/depressive disorder not otherwise specified, dysthymic disorder exacerbated with chronic pain, and atypical personality disorder with predominant borderline features. 

The Veteran claims that his psychiatric disabilities began while he was in service. In the alternative, the Veteran claims that his psychiatric disabilities are secondary to his service-connected cervical spine and/or mechanical upper back pain syndrome disability.

The Veteran's service treatment records show that he was treated once in service for depression and anxiety and a diagnosis of borderline personality organization manifested by free-standing anxiety and lack of stable, internalized self-image was made in June 1987.  However, the Veteran was found psychiatrically fit for duty, and there is no other documentation of any psychiatric complaints, treatment, and/or diagnoses for the remainder of the Veteran's time in the military service. 

Although a VA mental health provider assessed the Veteran with dysthmic disorder and suggests that the dysthymic disorder is exacerbated by chronic pain and impliedly secondary to service-connected back pain disability, the mental health provider does not provide any rationale for her implied opinion. See October 24, 2006 Mental Health Note, Smyrna VA Clinic. A private psychologist also opined that "a contributory factor in [the Veteran's] depression had appeared to be a chronic back condition."  See July 2004 Private Treatment Letter from Dr. Tedoff. The Board notes that the use of the words "possible," "may," or "can be," as in this case, makes a doctor's opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus). 

As no other medical opinion regarding the etiology of the Veteran's acquired psychiatric disability is of record, the Board finds that a remand is required to obtain such an opinion. 

The Veteran has also sought service connection for bilateral leg pain, which he believes is the result of his service connected cervical spine disability.  It is unclear whether the Veteran actually has a chronic disability that is manifested by leg pain. For example, November 2006, the Veteran's private doctor assessed him with sciatica.  However, an EMG/NCV in February 2009 was normal.  Additionally, even if it is determined that the Veteran has a chronic disability that is manifested by leg pain, the evidence is unclear as to the etiology of such a condition. A medical opinion was obtained in 2007 which concluded that the Veteran's cervical spine disability was not the cause of any leg pain.  However, it is also noted that the Veteran is service connected for mechanical upper back pain which has progressed into degenerative disc disease; and it is unclear whether this disability is causing the Veteran's leg pain, or whether it should be attributed to a different cause.  To that end, it is noted that the Veteran's leg pain allegedly began after a post-service injury in 1994 while working for the Postal Service.  At a VA examination in April 2004, the Veteran was assessed with low back radiculopathy, but neurological examination of the lower extremities was normal.  As such, a medical opinion is needed to clarify this issue. 

With regard to the issue of entitlement to a rating in excess of 10 percent disabling for mechanical upper back pain syndrome, the Board notes that the Veteran last underwent an examination of his mechanical upper back pain syndrome in April 2004.  The examiner indicated that the Veteran's mechanical upper back pain syndrome had progressed to degenerative joint disease of the lumbar spine.  See id. Review of the Veteran's most recent examination of the spine in March 2007 is negative for any range of motion testing of the lumbar spine or any further evaluation of the Veteran's service-connected mechanical upper back pain syndrome.  There are also contemporaneous statements from the Veteran to the effect that his service -connected mechanical upper back pain syndrome disability (diagnosed as degenerative joint disease of the lumbar spine) has worsened.  See May 2009 "Statement of Representative in Appeals Case," in lieu of VA Form 646.  As such, the evidence of record is inadequate for rating purposes regarding the extent and severity of the Veteran's service-connected mechanical upper back pain syndrome disability.  Thus, the Board finds that a more contemporaneous VA examination is needed in order to assess the current severity of the Veteran's service-connected mechanical upper back pain syndrome disability.  VA's duty to assist includes providing a thorough and comprehensive medical examination.  38 C.F.R. § 4.2 (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).
 
TDIU and Combined Rating Calculation

The Veteran's claim seeking TDIU and challenging his current combined rating calculation is found to be inextricably intertwined with the issues remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  Thus, action on these issues is deferred pending resolution of the other remanded issues.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide release forms for any private or VA treatment received for any of the claimed conditions since 2009.  Thereafter, efforts should be made to obtain any and all identified treatment, to include at the VA Medical Center.  All efforts to obtain identified medical records should be fully documented, and any VA facility must specifically provide a negative response if records are not available.

2.  Contact the Social Security Administration (SSA) for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits.  Any attempts to obtain records that are ultimately unsuccessful, must be documented in the claims folder.

3.  After the above is complete and records are obtained to the extent available, schedule the Veteran for VA orthopedic examination to ascertain the current severity of his cervical spine and mechanical upper back pain syndrome (diagnosed as degenerative joint disease of the lumbar spine).  The claims file should be provided.

Based on the examination and review of the record, the examiners should address the following:

(a)  With regard to the cervical spine, the examiner should specifically address whether the Veteran has intervertebral disc syndrome and, if so, should discuss the number of incapacitating episodes the Veteran has experienced during each 12 month period since 2004 due to this cervical spine disability.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should clarify the current severity of the Veteran's cervical spine disability, discussing any associated limitation of forward flexion, favorable ankylosis, and/or unfavorable ankylosis of the cervical spine.  In addition, the examiner should discuss whether the Veteran's neck disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disability.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his neck repeatedly over a period of time.

(b)  With regard to the lower back, the examiner is requested to describe applicable ranges of motion of the lumbar spine (flexion, extension, rotation, and combined range of motion) in terms of degrees.  The examiner should also indicate whether, and if so for how long, the Veteran has been prescribed any bed rest to treat his mechanical upper back pain disability during the course of his appeal.  The examiner should also address whether there is any ankylosis in the Veteran's spine; and the examiner should state whether the mechanical upper back pain syndrome cases muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The examiner should also comment on the effects of pain, weakness and exacerbating episodes on range of motion and functionality, and the effects of the service-connected mechanical upper back pain syndrome disabilities on the Veteran's employment and activities of daily living, if any. 

(c)  The examiner should also address the Veteran's contentions that he has a disability manifested by leg pain.  The examiner should first determine whether the Veteran does in fact have such a disability; in so doing should address the normal EMG in February 2009 and the private treatment records which show diagnoses of sciatica.  If it is determined that the Veteran does in fact have a chronic disability manifested by leg pain, the examiner should provide an opinion as to whether at least as likely as not (50 percent or greater) that such a disability either began during or was otherwise caused by the Veteran's military service, or is the result of a service-connected disability. In so doing, the examiner should note the allegation that the leg pain began after a Post Service accident in 1994 when the Veteran was working for the Postal Service. 

(d)  The examiner should provide an opinion as to whether the Veteran's service-connected disabilities (cervical spine DDD and mechanical upper back syndrome) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.   

(e)  If the examiner finds that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities, the examiner should indicate whether the Veteran's cervical spine disability is unique or unusual, or whether the medication prescribed to treat his cervical spine disability is so debilitating that it causes marked interference with his employment.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After the above is complete and records are obtained, to the extent available, refer the Veteran's claim for an increased rating for DDD of the cervical spine to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. §3.321(b) for consideration of whether an extraschedular rating is warranted.

5.  The Veteran should also be afforded an appropriate VA medical examination to determine the current nature and etiology of any psychiatric disability, to include dysthymic disorder. 

The VA medical examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disability, to include dysthymic disorder, either began during or was otherwise caused by the Veteran's military service. 

If the examiner concludes that the Veteran's psychiatric disability is not related to his military service directly, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's diagnosed psychiatric disability was caused or aggravated by a service connected disability (to include the Veteran's cervical spine and mechanical upper back disabilities).

A complete rationale should be provided for any opinion.  The examiner should reconcile his or her opinion with the Veteran's STRs, to include the June 1, 1987 Psychology Consultation Sheet/Medical Record, and post-service treatment records, to include the July 2004 Private Treatment Letter from Dr. Tedoff and the October 24, 2006 Mental Health Note from Smyrna VA Clinic (which reveals a diagnosis of dysthmic disorder and suggests that the dysthymic disorder is secondary to service-connected back pain disability).  The claims file should be made available to the examiner for review. 

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

